DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recite details of the base that do not add any structure to the lid so it is unclear if a combination of the cover and base is being claimed. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 only recites structure drawn to a base portion but the claims are dawn to a cover and not a base and a cover.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrend (U.S. Patent No. 5,353,946).
Behrend discloses a cover for a container (Fig. 1) comprising: a lid portion (18) having a main body section surrounded by a peripheral lid sealing shoulder; a collar element (14) connected to the lid portion through a hinge element (16), the collar element having a peripheral collar sealing shoulder that includes a sealing groove; and wherein the lid portion, collar element and hinge element are formed as a unitary structure (claim 8) and the lid portion articulates from an open position (Fig. 3) in which it is spaced apart from the collar element to a closed position (Fig. 4) wherein the peripheral lid sealing shoulder of the lid portion engages with the peripheral collar sealing shoulder of the collar element, wherein the collar portion is configured to receive a base portion (10) having a main body section enclosing a space between side walls and a bottom wall surrounded by a peripheral base sealing shoulder (top edge) , wherein the peripheral collar sealing shoulder engages with the base sealing shoulder (Fig. 3, note that the apparatus claims are drawn to the intended use with a base and not the combination of a cover and base), wherein the peripheral lid has a lid tongue that can deform a base tip depending on the base tip used (Fig. 4), wherein collar can snap fit with a base,  wherein the peripheral collar sealing shoulder engages with the base sealing shoulder using a press fit mechanism and the peripheral lid sealing shoulder secures the peripheral base sealing shoulder against the peripheral collar sealing shoulder to create a seal (Fig. 4), wherein the cover can be used on a base with deformable beads and compartments, and wherein the lid is recloseable.  The method claimed in present in the structure taught by Behrend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrend in view of Brilliant et al. (U.S. Patent No. 5,897,011).
Behrend fails to teach a tamper evident hinge that is severable.
Brilliant teaches that it is known in the art to manufacture a cover with a tamper evident hinge (26) that is severable (col. 3, lines 10-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the hinge of Behrend to be severable, as taught by Brilliant, so that the lid could be separated from a base container. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrend in view of Buck (U.S. Patent No. 8,939,312).
Buck fails to teach wherein the collar and base are snap fit together.
Buck teaches that it is known in the art to snap fit container and cover components together (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cover and base to snap fit together, as taught by Buck, in order to secure the components together and Behrend teaches that known methods can be used to connect the components together (col. 2, lines 60-65).

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the base sealing shoulder is located in between the peripheral lid sealing shoulder and the peripheral collar sealing shoulder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the apparatus claims are drawn to only a cover and do not include the structure of the base portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733